Appeal from an order, Family Court, New York County (Ruth Jane Zuckerman, J.), entered July 28, 1992, which, following a hearing, extended the placement of appellant’s three children (Chaka F., Jamilah F. and Nazareth F.) for a period of twelve months, effective August 21, 1992, unanimously dismissed as moot, without costs.
We decline to reach the merits of appellant’s arguments since the present appeal from the July 28, 1992 order, extending placement of the subject children for a period of twelve months, was rendered academic, and therefore subject to dismissal as moot, by the subsequent July 22, 1993 order of the Family Court, from which no appeal has been taken, which extended that placement for an additional twelve month period.
Were we to address the merits, we would reject appellant’s claims that she was deprived of the right to counsel and that the Family Court improperly admitted certain records into evidence. The record clearly indicates that the appellant knowingly, willingly and voluntarily waived her right to counsel and affirmatively chose instead to represent herself at the extension of placement hearing only after being informed on the record by the Family Court of her right to have counsel assigned by the court if she could not afford to hire an attorney, in accordance with Family Court Act § 261. Further, the Family Court properly admitted in evidence, pursuant to CPLR 4518 (a), relevant Uniform Case Records, which documented appellant’s repeated refusal to cooperate with referrals for therapy, treatment and counseling, under the business record exception to the hearsay rule (see, Matter of Leon RR, 48 NY2d 117, 123). Concur—Murphy, P. J., Sullivan, Ross and Asch, JJ.